747 F.2d 599
Timothy Charles PALMES, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Secretary, Florida Dept. of OffenderRehabilitation, Richard L. Dugger, Superintendent of FloridaState Prison at Starke, Florida, and Jim Smith, AttorneyGeneral of the State of Florida, Respondents-Appellees.
No. 84-3749.
United States Court of Appeals,Eleventh Circuit.
Nov. 6, 1984.

Thomas McCoun, III, Louderback, McCoun & Helinger, St. Petersburg, Fla., for petitioner-appellant.
Carolyn M. Snurkowski, Asst. Atty. Gen., Dept. of Legal Affairs, Miami, Fla., for respondents-appellees.
Appeal from the United States District Court for the Middle District of Florida.
Before VANCE, HENDERSON and CLARK, Circuit Judges.

BY THE COURT:

1
The motion of the Petitioner-Appellant, Timothy Charles Palmes, for a certificate of probable cause is DENIED.  Execution is stayed until 10:00 A.M. on Thursday, November 8, 1984 for the purpose of affording the Petitioner-Appellant the opportunity of appealing the order of this court to the United States Supreme Court.